In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated December 15, 1977, which, after a hearing, dismissed the petition. Appeal dismissed as academic, without costs or disbursements. Petitioner is now on parole and is no longer restrained in his liberty to such a degree as to entitle him to the relief sought (see CPLR 7002, subd [a]; People ex rel. Wilder v Markley, 26 NY2d 648; People ex rel. Tucker v Board of Parole, 56 AD2d 585). Titone, J. P., Hawkins, Suozzi and Mollen, JJ., concur.